Citation Nr: 1450899	
Decision Date: 11/17/14    Archive Date: 11/26/14	

DOCKET NO.  08-06 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES
 
1.  What evaluation is warranted for posttraumatic stress disorder from September 20, 2006 to October 30, 2007?
 
2.  What evaluation is warranted for posttraumatic stress disorder from October 31, 2007?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1967 to May 1970.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
 
In addition to the evaluations currently in effect for posttraumatic stress disorder during various periods, the Veteran has been awarded a 100 percent evaluation from March 23 to June 1, 2009, and again from October 6 to November 1, 2009, based on hospitalization for a period in excess of 21 days for treatment of posttraumatic stress disorder under the provisions of 38 C.F.R. § 4.29 (2014).  
 
In June 2013, the Board denied entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder from September 20, 2006 to October 30, 2007.  At that same time, the Board remanded for additional development the issue of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder from October 31, 2007.  The case is now, once more, before the Board for appellate review.
 
In an August 2014 Order, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand and vacated the Board's June 2013 decision denying entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder during the period from September 20, 2006 to October 30, 2007 for action consistent with the joint motion.  The parties to the joint motion found that the Board in its June 2013 decision failed to specifically address a November 2006 Employee Development Report, as well as an October 2, 2007 statement by the Veteran to the effect that, as a result of his service-connected posttraumatic stress disorder, he experienced constant nightmares and "had to take time off from work."
 
Based on September 2014 correspondence from the Veteran's representative, in addition to the issues currently before the Board, the claimant seeks entitlement to service connection for non-Hodgkin's lymphoma (claimed as a residual of exposure to Agent Orange), as well as for a low back disability, glucose intolerance, substance abuse, physiological manifestations consisting of numbing, heaviness in the chest, and a sustained increase in blood pressure, all claimed as secondary to the Veteran's service-connected posttraumatic stress disorder.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.  
 
The appeal as to the issue of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder effective from October 31, 2007 is once again being REMANDED to the AOJ for additional development.  VA will notify you if further action is required on your part.
 
 
FINDING OF FACT
 
During the period from September 20, 2006 to October 30, 2007, the Veteran's posttraumatic stress disorder was not manifested by occupational and social impairment, with reduced reliability and productivity.
 
 
CONCLUSION OF LAW
 
The criteria for an initial evaluation in excess of 30 percent for posttraumatic stress disorder during the period from September 20, 2006 to October 30, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
Inasmuch as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the issue addressed in this decision.  Nor is there evidence of any error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Increased Rating
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned in March 2013, as well as VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran claims entitlement to an increased evaluation for posttraumatic stress disorder.  In pertinent part, it is contended that manifestations of that disability were more severe than evaluated, and productive of a greater degree of impairment than is reflected by the initial 30 percent evaluation in effect from September 20, 2006 to October 30, 2007.  
 
In this regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra scheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1).  
 
In a September 2007 rating decision, VA granted entitlement to service connection and a 30 percent evaluation for posttraumatic stress disorder, effective from September 20, 2006.  The Veteran voiced his disagreement with that assignment of benefits.  In an October 2009 rating decision, the Veteran was awarded a 50 percent evaluation for posttraumatic stress disorder, effective from October 31, 2007, the date of a period of hospitalization for posttraumatic stress disorder.  The current appeal ensued.  
 
In a private Employee Development Report dated in November 2006, it was noted that the Veteran met expectations in the areas of safety, quality of work, and communication, but "needed improvement" in the areas of quantity of work, dependability, customer focus, teamwork, job performance, and initiative/innovation.
 
At a July 2007 VA psychiatric examination it was noted that the Veteran was working as a lineman for a local utility company, a job he had held for the previous 23 years.  When questioned, the Veteran indicated that he suffered from flashbacks, nightmares, startle response, and hypervigilance, and that, while he still experienced memories of inservice trauma, he was nonetheless "able to work and do things."  According to the Veteran, he had received no psychiatric treatment for his service-connected posttraumatic stress disorder.  Nor did he think such treatment "would make any difference."  While by the Veteran's own admission, his ability to relate was "good," he was unable to discuss his Vietnam experiences.
 
On mental status examination, the Veteran presented himself well, and was reasonably kempt, awake, and alert, with eye contact which sometimes fluctuated.  According to the examiner, the Veteran appeared somewhat depressed and anxious, though with no evidence of suicidal or homicidal ideation, and no delusions or hallucinations.  Noted at the time of examination was that the Veteran became "rather tense" when talking about Vietnam.  The Veteran reported that he continued to experience problems with flashbacks, nightmares, hypervigilance, startle response, and a "continual process of loneliness."  Additionally noted was a sense of guilt, in conjunction with somewhat lower psychomotor activity, low self-esteem, and a poor self-image.  According to the examiner, there appeared to be a lack of drive, foresight, and initiative, as well as a lack of motivation, though, as previously noted, with no evidence of suicidal or homicidal ideation.  The Veteran's memory on the whole was good for past, present, and recent events, and immediate recall was also good.  Attention and concentration level were fair.  The Veteran was oriented in all spheres.  In the opinion of the examiner, the Veteran had insight into his problems, and his judgment was described as fair.  The pertinent diagnosis noted was unresolved posttraumatic stress disorder with features of depression and anxiety, with a Global Assessment of Functioning Score of "about 50 to 55."
 
In October 2007 correspondence the Veteran indicated that he wished to file a Notice of Disagreement with the 30 percent evaluation assigned for his service-connected posttraumatic stress disorder.  More specifically, the veteran indicated that, as a result of his service-connected posttraumatic stress disorder, he experienced constant nightmares and "had to take time off from work."
 
Pursuant to applicable law and regulation, the 30 percent evaluation in effect from September 20, 2006 to October 30, 2007 for the Veteran's posttraumatic stress disorder contemplates the presence of occupational and social impairment, with a decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, and recent events).
 
In contrast, a 50 percent evaluation requires demonstrated evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Global Assessment of Functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), page 32].  A Global Assessment of Functioning Score of between 41 and 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment of social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A Global Assessment of Functioning Score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers)."
 
While the Rating Schedule indicates that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentage based solely on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130.  Rather, Global Assessment of Functioning Scores are but one factor to be considered in conjunction with all other pertinent evidence of record.
 
In this case, the preponderance of the evidence demonstrates that, during the period from September 20, 2006 to October 30, 2007, no more than a 30 percent evaluation was warranted for the Veteran's posttraumatic stress disorder.  At no time during that period did the Veteran exhibit symptomatology such as a flattened affect, or circumstantial, circumlocutory, or stereotyped speech.  Nor was there evidence of panic attacks occurring more than once a week, or difficulty in understanding complex commands.  Significantly, at the time of the July 2007 VA examination, there was no evidence of any impairment of short and/or long-term memory.  In fact, the Veteran's memory "on the whole" was good for past, present, and recent events, and his immediate recall was "good."  Attention, concentration, and judgment were described as fair, and the Veteran appeared to have insight into his problems.  Significantly, at no time during the period in question was there evidence of impaired abstract thinking.  In fact, the Veteran was always oriented in all spheres.  Moreover, at the time of the aforementioned examination, the Veteran was working full time, and had been so employed for more than 20 years.  
 
Under the circumstances, the 30 percent evaluation in effect for the Veteran's service-connected posttraumatic stress disorder during the period from September 20, 2006 to October 30, 2007 was appropriate, and an increased rating is not warranted.  
 
As to consideration of referral for an extrascheduler rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first question is whether the scheduler rating criteria adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate, with no referral required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulations as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether an extrascheduler rating is warranted. 
 
The discussion above reflects that the symptoms of the Veteran's posttraumatic stress disorder are fully contemplated by the applicable rating criteria.  In that regard, while the November 2006 Employee Development Report described the appellant as "needing improvement" in the areas of quantity of work, dependability, customer focus, teamwork, job performance, and initiative/innovation, he was not in fact judged "unacceptable" in any of those areas.  Moreover, according to that report, the Veteran met expectations in the areas of safety, quality of work, and communication.  While it is true that, in correspondence of early October 2007, the Veteran indicated that he experienced constant nightmares and reported taking time off from work, the 30 percent evaluation in effect for the period in question contemplates occupational impairment, with a decrease in work efficiency, as well as intermittent periods of inability to perform occupational tasks.  

It is well to observe that the July 2007 VA examiner indicated that the Veteran was employed full time and there was no suggestion that he missed work due to posttraumatic stress disorder.  The appellant's memory was good, he was oriented, he demonstrated insight, and he exercised fair judgment.  The pathology associated with his posttraumatic stress disorder is appropriately rated by using symptoms such as those described in the rating criteria.  Certainly, posttraumatic stress disorder caused some degree of impairment, but it did not constitute "marked interference" with the Veteran's employment.  See 38 C.F.R. § 4.1 (2014).. There is no evidence that the Veteran was frequently hospitalized for this disability during the term addressed herein.  Accordingly, the Board therefore finds that referral for consideration of an extrascheduler evaluation for posttraumatic stress disorder is not warranted.  38 C.F.R. § 3.321(b)(1).
 
Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 
 
 
ORDER
 
Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder during the period from September 20, 2006 to October 30, 2007 is denied.  
 
 
REMAND
 
The Veteran also seeks entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder effective from October 31, 2007.  However, a review of the record raises some question as to the current severity of that particular disability.
 
In that regard, since a VA hospitalization in October and November 2007, the Veteran has received continued treatment on both an inpatient and outpatient basis for his posttraumatic stress disorder.  Moreover, during the course of a posttraumatic stress disorder Disability Benefits Questionnaire in April 2013, there was noted a Global Assessment of Functioning Score of 50 for the past year, with a current score of 38.  Significantly, according to the evaluating VA psychologist, the Veteran's posttraumatic stress disorder was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the symptomatology attributable to the Veteran's posttraumatic stress disorder ran the gamut from symptoms representative of a 30 percent scheduler evaluation through 50 and 70 percent evaluations, and, in one instance, a 100 percent evaluation.  These findings raise some question as to the actual current severity of the Veteran's service-connected posttraumatic stress disorder.
 
Additionally, at a September 2013 VA psychiatric examination there was noted not only a diagnosis of posttraumatic stress disorder, but also apparent past diagnoses of depression and panic disorder without agoraphobia.  Significantly, according to the examiner, the Veteran's current psychiatric symptomatology was consistent with a Global Assessment of Functioning Score of 55.  That same symptomatology was felt to be productive of occupational and social impairment, with reduced reliability and productivity (consistent with the 50 percent evaluation now in effect).  However, symptomatology associated with the Veteran's posttraumatic stress disorder reportedly consisted of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, all representative of no more than a 30 percent evaluation.
 
Under the circumstances, and given the aforementioned ambiguity, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for a current evaluation in excess of 50 percent for service-connected posttraumatic stress disorder.  Accordingly, the case is once again REMANDED to the AOJ for the following actions:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2013, the date of the most recent VA examination of record, should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an additional VA psychiatric examination in order to determine the severity of his posttraumatic stress disorder since October 31, 2007.   That examination should be conducted by a psychiatrist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable
 
Following completion of the aforementioned examination, the examiner is to provide a detailed review of the pertinent psychiatric history and current complaints, as well as the nature and extent of the Veteran's posttraumatic stress disorder.  To the extent possible the examiner must specify whether it is at least as likely as not that symptomatology due solely to the Veteran's service-connected posttraumatic stress disorder is productive of occupational and social impairment, with reduced reliability and productivity, as opposed to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; as well as whether it is at least as likely as not that posttraumatic stress disorder alone is productive of total occupational and social impairment.  The examiner must address whether it is at least as likely as not that the appellant's history of substance and alcohol abuse is caused by, or permanently aggravated by, his posttraumatic stress disorder. 
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examiner must specify in his report that the Veteran's Virtual VA and Veterans Benefits Management System electronic records have been reviewed.  
 
3.  The AOJ should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.
 
4.  The AOJ should then readjudicate the Veteran's claim for an evaluation in excess of 50 percent for posttraumatic stress disorder effective from October 31, 2007.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since September 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 
 

	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


